 Case 1:20-cr-00213-KAM Document 80 Filed 08/13/20 Page 1 of 2 PageID #: 257




                                        Law Office of
                                  SAMUEL GREGORRY
                                 16 Court Street, Suite 2008
                                    Brooklyn, NY, 11241
                                  Telephone: 718-222-2992
                                  Facsimile: 718-222-2889
                                   www.samgregory.com

Admitted in NY and NJ

VIA ECF

The Honorable Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                     Re: United States v. Beckett
                         Docket # 20 CR 213

Dear Judge Matsumoto,
      Please be advised that I would like to arrange for a bail hearing for Desmonn
Beckett. I was retained to represent Mr. Beckett just prior to the Court’s last status
conference and have not previously made a bail application. I have informed the
Government that I intend to make this application.

                                                          Respectfully submitted,


                                                    By:   //Samuel Gregory//

                                                          Law Office of Samuel Gregory
                                                          16 Court Street, Suite 2008
                                                          Brooklyn, New York
                                                          Tel: 718-222-2992/718-360-6243
                                                          Fax: 718-222-2889
                                                          Email: Sam@samgregory.com

                                                          Attorney for Desmonn Beckett


Cc: The Hon. Kiyo A. Matsumoto (by ECF)
Clerk of Court (KAM) (by ECF)
Counsel for the Government by ECF (by ECF)
Case 1:20-cr-00213-KAM Document 80 Filed 08/13/20 Page 2 of 2 PageID #: 258
